MEMORANDUM **
Imelda Cristina Anton Romero, a native and citizen of Guatemala, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of an immigration judge’s (“IJ”) order denying her motion to reopen after she was ordered removed in absentia. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review de novo a claim of a due process violation, Colmenar v. INS, 210 F.3d 967, 971 (9th Cir.2000), and we deny the petition for review.
Anton Romero’s contention that the IJ denied her due process by not properly considering her mental condition is without merit. The IJ did consider her excuse of depression, and found that her condition did not rise to the level of an exceptional circumstance. See Celis-Castellano v. Ashcroft, 298 F.3d 888, 891 (9th Cir.2002).
We reject Anton Romero’s claim that she was denied due process because her father’s death certificate was not considered. Anton Romero did not establish that she suffered prejudice as a result. See Larita-Martinez v. INS, 220 F.3d 1092, 1095 (9th Cir.2000).
Anton Romero’s contention that the BIA’s decision without opinion violates due process is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 850-51 (9th Cir. 2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.